Title: From George Washington to United States Senate, 2 March 1797
From: Washington, George
To: United States Senate


                        
                            
                            Gentlemen of the Senate. 
                            United States March 2nd 1797.
                        
                        Application having been made to me, to permit a treaty to be held with the
                            Seneka Nation of Indians, to effect the purchase of a parcel of their land under a
                            preemption right derived from the State of Massachusetts and situated within the State of
                            New York, and it appearing to me reasonable that such opportunity should be afforded,
                            provided, the negociation shall be conducted at the expence of the applicant, and at the
                            desire and with the consent of the Indians; always considering these as prerequisites, I now
                            nominate Isaac Smith to be a Commissioner to hold a Treaty with the Seneka Nation for the
                            aforesaid purpose.
                        
                            Go: Washington
                            
                        
                    